Citation Nr: 1118141	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  03-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 until July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana. 

The Board previously noted that this issue (as well as other issues) was the subject of a prior October 2006 Board decision; however, an August 2008 United States Court of Appeals for Veterans Claims (Court) decision, implementing a July 2008 Joint Motion for Remand (JMR), vacated that part of the October 2006 Board decision that denied an increased rating for the Veteran's service connected anxiety reaction.

In October 2009, the Board denied the Veteran claim for an increased rating and the Veteran again appealed to the Court.  The Court granted a JMR in November 2010 and thus, this issue now returns again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR, additional evidentiary development is required.  

In November 2005, the RO requested the following instruction from a VA psychiatric examination with respect to the Veteran's service connected anxiety reaction:

The Social Security exam dated [December 19, 2002] diagnosed major depressive disorder and gave the [V]eteran a GAF score of 40.  The VA exam performed just six months prior to this exam diagnosed adjustment disorder with mixed emotional features and a GAF score of 75.  [The] VA exam performed [March 18, 2005] diagnosed generalized anxiety disorder and gave a GAF score of 65.  Based on review of the entire claims folder, including the evidence specifically identified, the examiner is requested to reconcile the three different diagnosis mentioned above, and discuss how the appropriate diagnosis is related to the [Veteran's] service connected anxiety reaction.  The examiner is also requested to reconcile the estimated GAF score mentioned above.  Please provide a complete rationale for any opinions proffered. 

Subsequently, in December 2005 the Veteran underwent a VA psychiatric examination.  However, upon review of the VA examiner's opinion and rationale, a November 2010 JMR determined that the December 2005 VA examination and opinion were insufficient as it was unclear why the VA examiner discounted the GAF score of 40.  In addition, the JMR stated the VA examiner failed to reconcile the three different diagnoses of the June 2002 VA examination, the December 2002 Social Security examination, and the March 2005 VA examination, and neglected to address how the appropriate diagnosis is related to the Veteran's service connected disability of anxiety reaction.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA psychiatric examination with an examiner who has not previously examined the Veteran.  The claims file must be made available to the examiner designated to examine the Veteran, and the examiner must note having reviewed the claims file.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).

The examiner should provide a full statement of the basis for the conclusions reached for the following instruction:

Address and reconcile the three different GAF scores of June 2002 VA examination (GAF 75), the December 2002 Social Security examination (GAF 40), and the March 2005 VA examination (GAF 65).

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.

2. Thereafter, the AMC should re-adjudicate the Veteran's claim for an increased rating for his psychiatric disorder.  If any benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


